Name: Commission Regulation (EEC) No 1688/82 of 29 June 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/30 Official Journal of the European Communities 30 . 6 . 82 COMMISSION REGULATION (EEC) No 1688/82 of 29 June 1982 fixing the import levies on milk and milk products prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1218 /82 (3), as last amended by Regulation (EEC) No 1510/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1218/82 to the The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (*) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 141 , 20 . 5 . 1982, p . 19 . h OJ No L 168 , 15 . 6 . 1982, p . 16 . 30 . 6 . 82 Official Journal of the European Communities No L 186/31 ANNEX to the Commission Regulation of 29 June 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 04.01 Alb) 04.01 A II a) 1 04.01 A II a) 2 04.01 A lib) 1 04.01 A II b) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 0110 19-59 0120 1718 0130 17-18 0140 21-02 0150 15-97 0160 19-81 0200 41-93 0300 88-70 0400 137-09 0500 10-95 0620 75-36 0720 132-76 0820 135-18 0920 152-52 1020 68-11 1120 125-51 1220 127-93 1320 145-27 1420 26-11 1520 35-25 1620 88-70 1720 137-09 1820 36-27 2220 per kg 0-6811 (") 2320 per kg 1-2551 (") 2420 per kg 1-4527 (") 2520 per kg 0-6811 C 2) 2620 per kg 1-2551 C 2) 2720 per kg 1-4527 (12) 2820 46-11 2910 per kg 0-8870 (,2) 3010 per kg 1-3709 (&gt; 2) 3110 161-28 3210 196-76 3321 18-13 3420 177-87 ( 13)(20) 3521 18-13 3619 1 77-87 ( l3) (20) 3719 177-87 C 3) j2 ») 3800 177-87 (M) 3900 200-91 C 4) 4000 136-17 H 4120 36-27 4410 138-57 (2&lt;) 4510 139-61 4610 236-33 4710 200-91 4840 188-69 (") 4850 188-69 H 4860 188-69 C 9) 4870 188-69 H 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A I a) 1 04.04 A I a) 2 04.04 A I b) 1 aa) 04.04 A I b) 1 bb) 04.04 A I b) 2 04.04 A II 04.04 B 04.04 C 04.04 D I 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E I b)l aa) 11 ) 04.04 E I b) 1 aa) 22) aaa) 04.04 E I b) 1 aa) 22) bbb) 04.04 E I b) 1 bb) No L 186/32 Official Journal of the European Communities 30 . 6 . 82 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 188-69 H 04.04 E I b) 1 dd) 4890 188-69 04.04 E I b) 2 aa) 4922 148-02 (1J) (") 04.04 E I b) 2 bb) 5022 148-02 C 6) H 04.04 E I b) 3 5030 148-02 ( 17) 04.04 E I b) 4 5060 148-02 (- 7) 04.04 E I b) 5 aa) 5130 148-02 H i23) H 04.04 E I b) 5 bb) 5140 148-02 (") H 04.04 E I c) 1 5210 111-02 04.04 E I c) 2 5250 244-74 04.04 E II a) 5310 200-91 04.04 E II b) 5410 244-74 17.02 A II H 5500 35-30 21.07 F I 5600 35-30 23.07 B I a) 3 5700 53-50 23.07 B I a) 4 5800 69-17 23.07 B I b) 3 5900 65-28 23.07 B I c) 3 6000 54-98 23.07 B II 6100 69-17 For notes (') to ( 10), see notes (') to (10) of Regulation (EEC) No 3763/81 (OJ No L 374, 30 . 12. 1981 , p. 43). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 17-36 ECU. (u) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 17-36 ECU. u) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. H) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . IS) The levy is limited to 77-70 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). IS) The levy is limited to 101-88 ECU per 100 kg net weight for imports from Romania or Switzer ­ land (Regulation (EEC) No 1054/68 as amended). I7) The levy is limited to 65-61 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania, Turkey or Cyprus (Regulation (EEC) No 1054/68 as amended). ") Lactose and lactose syrup falling within subheading 17.02 A 1 are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. M) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . 21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (u) The levy is limited to 55-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . 30 . 6 . 82 Official Journal of the European Communities No L 186/33 (") The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 1813 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).